COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-08-403-CR
 
 
KIRK CHARLES ARCHAMBAULT                                             APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
             FROM THE 16TH
DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




On November 3, 2008, appellant Kirk Charles Archambault
filed a notice of appeal from his conviction and sentence imposed on July 28,
2008.  No motion for new trial was filed;
therefore appellant=s notice of appeal was due August 27,
2008.  See Tex. R. App.
26.2(a)(1).  On November 6, 2008, we sent
a letter to appellant=s trial counsel stating our concern that
we were without jurisdiction because appellant=s notice of appeal
was untimely.  On November 19, 2008, we
received a response from counsel stating that he had not been appointed to
represent appellant on any appeal but that he had informed appellant that he
had thirty days within which to file a notice of appeal in the district court
and that appellant could request that an attorney be appointed for the
appeal.  
Because appellant=s notice of appeal
is untimely, we dismiss this appeal for want of jurisdiction.  See Tex. R. App. 25.2(b); 26.2(a).
 
PER
CURIAM
 
PANEL:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DO NOT PUBLISH        
Tex. R. App. P. 47.2(b)
 
DELIVERED:   January 8, 2009                              




[1]See Tex. R. App. P. 47.4.